449 So. 2d 1010 (1984)
Louis Orlando MASSARO, Appellant,
v.
STATE of Florida, Appellee.
No. 83-2384.
District Court of Appeal of Florida, Second District.
May 16, 1984.
Jerry Hill, Public Defender, and Michael E. Raiden, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, Robert J. Krauss and Katherine Blanco, Asst. Attys. Gen., Tampa, for appellee.
PER CURIAM.
Appellant, Louis Orlando Massaro, appeals his classification and sentences as a youthful offender pursuant to chapter 958, Florida Statutes (1983). The resulting sentences exceeded the sentences which would have resulted had the trial judge sentenced appellant pursuant to the sentencing guidelines provided in chapter 921, Florida Statutes (1983), and Florida Rule of Criminal Procedure 3.701. While most often chapter 958 would be the alternative to a more harsh adult treatment, we cannot say that because a sentence under chapter 958 might result in a more severe sentence, the trial judge would thereby exceed his discretion in selecting the clearly provided alternative of chapter 958.
We therefore affirm.
BOARDMAN, A.C.J., and SCHEB and CAMPBELL, JJ., concur.